DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to RCE filed on 04/11/2022.
Claims 1-6 and 8-20 are currently pending in this application.  
No new IDS has been filed for this application.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/022 has been entered.
 

Response to Arguments
Applicant's arguments filed on 01/13/2022 have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 


Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. US Patent Application Publication 2017/0127222 (Lang), in view of Nickles et al. US patent Application Publication 2014/0266721 (Nickles)

As per claim 1, Lang teaches a regional lock-state control system for operation within a region, the regional lock-state control system comprising: a server configured to initiate a lock-state event (paragraph 31 wherein server may be used for facility management; see paragraph 58 wherein the server may lock devices); a plurality of mobile devices each configured to receive a wireless lock-state directive from the server upon the lock-state event (paragraph 18 wherein wireless device is used to open connection between facility management and locking device; see paragraph 54 on more details on wireless devcies), and send a wireless status message to the server (paragraph 18 wherein wireless devices perform data exchanges between facility management and locking device; see also paragraph 54-55 with wireless devices sending updates to facility management); a plurality of lock assemblies each configured to receive a lock-state command assocaitd with the lock-state directive from the plurality of mobile devices (see paragraph 51 and Figure 5 with multipole locking devcies, such as in a hotel; see paragraph 58 wherein facility management may send signals to locking devices; see paragraph 18 wherein wireless devices are used to communicate between locking device and facility management); and each configured to transmit an advertisement that includes data on a lock-state (paragarph 43 with locking device advertising and periodically sending a beacon a data packet; see paragraph 45 wherein data includes lock status).
Although Lang teaches devices receiving commands from a server, Lang does not explicitly teach receiving the commands directly from a server.  Receiving commands directly from a server would have been obvious.  For example, see Nickles (paragraph 18 with primary control module (PCM) which may be locks; PCM may receive commands from central control system 102; see paragraph 22 wherein central control system may be a server; see Figure 1 wherein central control system may directly communicate with PCM; see also paragraphs 26-27).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Lang with Nickles.  One of ordinary skill in the art would have been motivated to perform such an addition to provide security when there are potential threats to a facility (paragraph 13 of Nickles).
As per claim 4, the Lang combination teaches wherein the lock-state control system is a lockdown control system, the lock-state event is a lockdown event, the wireless lock-sate directive is a wireless lockdown directive, and the wireless lock-state command is a wireless lockdown command (Nickles paragraphs 26-27).

	As per claim 6, Lang teaches wherein the plurality of mobile devices are smartphones (Lang paragraph 16).
	
	As per claim 8, Lang teaches wherein each one of the lock assemblies include a battery, and the advertisement includes data on battery status (Lang paragraph 15).
	As per claim 9, Lang teaches wherein each one of the plurality of lock assemblies includes a computing processor configured to execute an authentication module for authenticating the lock-state command (Langparagraph 19)
	As per claim 10, Lang teaches wherein each one of the plurality of lock assemblies includes a wireless transceiver for retransmitting the lock-status command to other lock assemblies of the plurality of lock assemblies (Lang paragraph 13-14 with wireless interface to transmit beacons; see paragraph 32 with mesh network).
	As per claim 11, Lang teaches wherein the lock-state command is sent via short range communications (Lang paragraph 50).
	As per claim 13, Lang teaches a plurality of doors constructed and arranged to move between an open position and a closed position , and with each one of the plurality of lock assemblies being coupled to a respective one of the plurality of doors, and wherein the advertisement includes data on the open and closed positions (Lang paragraph 15 with status of open/closed door status).
	 As per claim 14, the Lang combination teaches wherein the server is cloud-based (NIckles paragraph 22 wherein central control system is a cloud computing configuration). 


Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Lang combination as applied above, and further, in view of Ku US Patent Application Publication 2016/0042581 (Ku).
	As per claim 2, Lang teaches the satatus of a lock of lock/unlock status (paragraph 15).  Although this is a deadbolt, it would have been obvious, if not inherent, that a deadbolt may be considered a latch.  However, for a further teaching of the status of a latch, see Ku (paragraph 61 with lock/unlock status; see paragraph 3-4 with the lock being a latch)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Lang combination with Ku.  One of ordinary skill in the art would have been motivated to perform sucy an addition to provide more convenience by providing a smart lock for remote controlling locking and unlocking.
	As per claim 3, Lang teaches wherein each one of the plurality of lock assemblies include a deadbolt and the data on the lock-state includes thrown and unthrown states of the deadbolt (paragraph 43-45 with deadbolts and indicating dead bolt locked or unlocked status).  
	Claim 12 is rejected using the same basis of arguments used to reject claims 2 and 3 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Lang combination as applied above, and further in view of Nguyen et al. US Patent Application Publication 2018/0103189 (Nguyen).
	As per claim 5, Lang as modified teaches wherein the data on a lock state includes locked and unlocked states, and the wireless lock command is sent to lock assemblines in the unlocked state (Lang paragraph 45, 58).  However, Lang does not explicitly each wherein a lock command is sent to lock assemblies in the unlocked state, and not to lock assemblies in the locked state.  However, this would have been obvious to one of ordinary skill in the art.  Sending information/commands only to relevant endpoints is well known in the art and would have been obvious to one of ordinary skill in the art as it saves bandwidth (less messages are sent, which reduces load.)  However, for an example of sending information only to relevant devices, or a subset of devices, see Nguyen (paragraph 38, wherein information is broadcasted only to selected devices or to devices based on the properties of the endpoint device). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with the Lang combination.  One of ordinary skill in the art would have been motivated to perform such an addition to allow more user control and to save bandwidth.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495